Citation Nr: 0917997	
Decision Date: 05/13/09    Archive Date: 05/21/09

DOCKET NO.  07-15 664	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in St. Louis, 
Missouri


THE ISSUES

1.  Entitlement to service connection for bilateral hearing 
loss.

2.  Entitlement to service connection for tinnitus.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

M. Carsten, Counsel

INTRODUCTION

The Veteran served on active duty from May 1980 to May 1984 
with additional service in the Naval Reserves from May 1984 
to May 1998.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from decisions by the above Department of 
Veterans Affairs (VA) Regional Office (RO) dated in April and 
August 2006, which denied service connection for bilateral 
hearing loss and tinnitus.  

In September 2008, a hearing was held before the undersigned 
sitting at the RO.  In October 2008, the Board remanded this 
case for additional development.  The case has since returned 
to the Board.  

The issue of service connection for bilateral hearing loss is 
addressed in the REMAND portion of the decision below and is 
REMANDED to the RO via the Appeals Management Center (AMC), 
in Washington, DC.


FINDINGS OF FACT

The preponderance of the evidence is against a finding that 
the Veteran currently has a diagnosis of tinnitus related to 
active military service or events therein.


CONCLUSION OF LAW

Service connection for tinnitus is not warranted.  
38 U.S.C.A. §§ 1110, 1131 (West 2002 & Supp. 2008); 38 C.F.R. 
§§ 3.6(a), 3.303 (2008).  




REASONS AND BASES FOR FINDINGS AND CONCLUSION

I.  Veterans Claims Assistance Act of 2000 (VCAA)

Under the VCAA, when VA receives a complete or substantially 
complete application for benefits, it is required to notify 
the claimant and his or her representative, if any, of any 
information and medical or lay evidence that is necessary to 
substantiate the claim.  38 U.S.C.A. § 5103(a) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.159(b) (2008); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002).  In Pelegrini v. Principi, 
18 Vet. App. 112, 120-21 (2004) (Pelegrini II), the United 
States Court of Appeals for Veterans Claims (Court) held that 
VA must inform the claimant of any information and evidence 
not of record (1) that is necessary to substantiate the 
claim; (2) that VA will seek to provide; (3) that the 
claimant is expected to provide; and (4) request that the 
claimant provide any evidence in his or her possession that 
pertains to the claim.  The requirement of requesting that 
the claimant provide any evidence in his possession that 
pertains to the claim was eliminated by the Secretary during 
the course of this appeal.  See 73 Fed. Reg. 23353 (final 
rule eliminating fourth element notice as required under 
Pelegrini II, effective May 30, 2008).  Thus, any error 
related to this element is harmless. 

The VCAA notice requirements apply to all five elements of a 
service connection claim.  These are: (1) veteran status; (2) 
existence of a disability; (3) a connection between the 
veteran's service and the disability; (4) degree of 
disability; and (5) effective date of the disability.  
Dingess v. Nicholson, 19 Vet. App. 473 (2006).

Notice must be provided prior to an initial unfavorable 
decision by the agency of original jurisdiction (AOJ).  
Mayfield v. Nicholson, 444 F.3d 1328 (Fed. Cir. 2006); 
Pelegrini v. Principi, 18 Vet. App. 112 (2004).  However, if 
VCAA notice is provided after the initial decision, such a 
timing error can be cured by subsequent readjudication of the 
claim, as in a Statement of the Case (SOC) or Supplemental 
Statement of the Case (SSOC).  Mayfield v. Nicholson, 20 Vet. 
App. 537, 543 (2006).

Prior to the initial rating denying service connection, a 
letter dated in November 2005 advised the Veteran of the 
information needed to substantiate his claim for service 
connection for tinnitus, and notified him of the information 
and evidence VA will obtain and which information and 
evidence he is expected to provide.  He was also asked to 
submit any evidence in his possession that pertained to his 
claim.  Letters dated in March 2006 and November 2008 
provided information regarding how VA assigns disability 
ratings and determines effective dates.  The case was 
readjudicated in the December 2008 SSOC.  

Under VCAA, VA also has a duty to assist a veteran in the 
development of a claim.  This includes assisting with 
procuring service treatment records, relevant treatment 
records, and providing a VA examination when necessary.  
38 U.S.C.A. § 5103A (West 2002 & Supp. 2008); 38 C.F.R. 
§ 3.159 (2008).

The Board also concludes VA's duty to assist has been 
satisfied.  The claims file contains the Veteran's service 
treatment records, VA medical center (VAMC) records, and a 
private audiogram.  The Veteran was provided VA examinations 
in March 2006 (with addendum in August 2006) and November 
2008.

Regarding the November 2008 examination, the Board 
acknowledges the March 2009 informal hearing presentation 
wherein the Veteran's representative argues that the 
examination is inadequate because it did not request a 
detailed noise exposure history and that the examiner's 
rationale was flawed.  The representative requested a new 
examination.  The Board notes, however, that this argument 
appears to pertain to the claim for service connection for 
hearing loss only, which is being remanded herein.  

The Board acknowledges that in its October 2008 remand, it 
requested that if the Veteran was diagnosed with tinnitus, an 
opinion be provided regarding whether such was related to 
noise exposure during the Veteran's active duty and Reserve 
service.  On review, and as discussed below, it does not 
appear that the examiner considered the impact of the 
Veteran's Reserve service.  The Board is cognizant of the 
holding in Stegall v. West, 11 Vet. App. 268, 271 (1998); 
however, as the Veteran denied having tinnitus, a medical 
opinion, which included consideration of Reserve service, was 
not required.  Therefore, the Board finds that that the 
remand directives were sufficiently complied with and 
additional examination and/or opinion with regard to the 
tinnitus issue would serve no useful purpose.  Sabonis v. 
Brown, 6 Vet. App. 426, 430 (1994) (remands which would only 
result in unnecessarily imposing additional burdens on VA 
with no benefit flowing to the veteran are to be avoided).

As there is no indication that any failure on the part of VA 
to provide additional notice or assistance reasonably affects 
the outcome of this case, the Board finds that any such 
failure is harmless.  See Mayfield v. Nicholson, 19 Vet. App. 
103 (2005), rev'd on other grounds, Mayfield v. Nicholson, 
444 F.3d 1328 (Fed. Cir. 2006).

II. Analysis

In general, service connection will be granted for disability 
resulting from injury or disease incurred in or aggravated by 
active military service.  38 U.S.C.A. §§ 1110, 1131 (West 
2002 & Supp. 2008); 38 C.F.R. § 3.303 (2008).  

The term "active military, naval, or air service" includes 
active duty, any period of ACDUTRA during which the 
individual concerned was disabled or died from a disease or 
injury incurred or aggravated in line of duty; and any period 
of INACDUTRA during which the individual concerned was 
disabled or died (i) from an injury incurred or aggravated in 
line of duty; or (ii) from an acute myocardial infarction, a 
cardiac arrest, or a cerebrovascular accident occurring 
during such training.  38 U.S.C.A. § 101(24) (West 2002 & 
Supp. 2008); 38 C.F.R. § 3.6(a) (2008).  

With chronic disease shown as such in service so as to permit 
a finding of service connection, subsequent manifestations of 
the same chronic disease at any later date, however remote, 
are service connected, unless clearly attributable to 
intercurrent causes.  38 C.F.R. § 3.303(b) (2008).  

Service connection may be granted for any disease diagnosed 
after discharge, when all the evidence, including that 
pertinent to service, establishes that the disability was 
incurred in service.  38 C.F.R. § 3.303(d) (2008).

In order to establish direct service connection for a 
disability, there must be (1) medical evidence of the current 
disability; (2) medical, or in certain circumstances, lay 
evidence of the in-service incurrence of a disease or injury; 
and (3) medical evidence of a nexus between the claimed in-
service disease or injury and the current disability.  See 
Gutierrez v. Principi, 19 Vet. App. 1, 5 (2004) (citing 
Hickson v. West, 12 Vet. App. 247, 253 (1999)).

In determining whether service connection is warranted for a 
disability, VA is responsible for determining whether the 
evidence supports the claim or is in relative equipoise, with 
the veteran prevailing in either event, or whether a 
preponderance of the evidence is against the claim, in which 
case the claim is denied.  See 38 U.S.C.A. § 5107(b) (West 
2002 & Supp. 2008); Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).

In various statements, the Veteran reported noise exposure in 
the engine rooms of different ships during both his active 
duty and Reserve service.  The Veteran's DD-214 indicates his 
naval rating was machinist's mate.  Considering the 
circumstances of his service, the Board concedes evidence of 
in-service noise exposure.  

Service treatment records are negative for any complaints of 
or diagnosis of tinnitus.  On VA examination in March 2006, 
the Veteran denied tinnitus.  On addendum in August 2006, the 
examiner indicated that the Veteran denied a tinnitus 
condition in March 2006, that there were no complaints of 
tinnitus in the service medical records, and hearing was 
essentially normal at separation from service.  The examiner 
stated that due to no acoustic damage from service and the 
absence of the tinnitus condition, it was her opinion that it 
was not at least as likely as not that tinnitus was related 
to military service.

At the hearing, the Veteran reported that he experienced 
ringing in his ears while working in the engine room.  He 
indicated that he currently experiences a buzzing sound that 
started approximately 9 months to 1 year prior and is not the 
same as the ringing in the ears during service.  The 
representative argued that the buzzing was an indicator of 
nerve damage whether or not it has been described as ringing 
in the ear.  It was also suggested that a misunderstanding as 
to the nature of tinnitus accounted for the discrepancy in 
the March 2006 VA examination report indicating that he 
denied tinnitus.

The Veteran most recently underwent a VA examination in 
November 2008.  At that time, he denied tinnitus.  The 
examiner noted that the Veteran denied tinnitus in 2006 and 
2008 and it was her opinion that it is not at least as likely 
as not that tinnitus is related to military service.  

On review, the claims file does not contain medical evidence 
showing a current diagnosis of tinnitus.  As noted, the 
Veteran denied having tinnitus on VA examinations.  Without a 
currently diagnosed disability, service connection may not be 
granted.  See Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992). 

Notwithstanding, the Veteran continues to pursue his appeal 
and he is competent to report that he experienced ringing in 
his ears during service and that he had recent onset of a 
buzzing sound.  See Charles v. Principi, 16 Vet. App. 370, 
374-75 (2002) (appellant competent to testify regarding 
symptoms capable of lay observation).  The Board acknowledges 
the Veteran's testimony as well as the reported confusion 
regarding the nature of tinnitus.  As discussed, however, the 
Veteran was provided additional examination in October 2008 
and again denied tinnitus.  The Board finds the statements 
offered directly to a health care provider during the course 
of examination to be the most credible.  Furthermore, the 
claims file does not otherwise contain competent evidence 
showing that the Veteran currently has tinnitus that is 
related to active military service or events therein.  

The preponderance of the evidence is against the claim and 
the doctrine of reasonable doubt is not for application.  See 
38 C.F.R. § 3.102 (2008).  



ORDER

Service connection for tinnitus is denied.


REMAND

In the October 2008 remand, the Board directed that the 
Veteran be scheduled for an examination for hearing loss.  
The examiner was requested to obtain a detailed noise 
exposure history and to provide an opinion as to whether 
currently diagnosed hearing loss was related to noise 
exposure during the Veteran's active duty and Reserve 
service.  

The Veteran was provided an examination in November 2008.  On 
review, it does not appear that a detailed noise exposure 
history was obtained.  Additionally, although the examiner 
provided a medical opinion, it is clear from the narrative 
that in-service noise exposure during the Veteran's Reserve 
service was not considered. Rather, it appears that a 
negative opinion was provided based on hearing within normal 
limits for VA purposes on examination in April 1985.  In this 
regard, the Board notes that the Veteran served in the 
Reserves until approximately 1998.  The Veteran has 
continuously argued that his current hearing loss is due to 
noise exposure during both his active and Reserve service. 

The Court has held that a remand by the Board confers on a 
veteran, as a matter of law, a right to compliance with the 
remand instructions, and imposes upon VA a concomitant duty 
to ensure compliance with the terms of the remand.  Stegall 
v. West, 11 Vet. App. 268, 271 (1998).  The Court has 
indicated, additionally, that if the Board proceeds with 
final disposition of an appeal, and the remand orders have 
not been complied with, the Board itself errs in failing to 
ensure compliance.  Id.  Given those pronouncements, and the 
fact that the development sought by the Board in this case 
has not been fully completed, another remand is now required.  
See 38 C.F.R. § 19.9 (2008).



Accordingly, the case is REMANDED for the following action:

1.	Schedule the Veteran for an appropriate 
VA examination for hearing loss.  The 
claims file should be available for 
review and the examiner should note 
that it has been reviewed.

The examiner is requested to obtain a 
detailed noise exposure history and 
provide an opinion as to whether it is 
at least as likely as not that current 
bilateral hearing loss is related to 
noise exposure during the Veteran's 
service (active duty AND Reserves).  
The examiner should also be advised 
that the absence of a hearing loss 
disability for VA purposes at 
separation does not necessarily 
preclude service connection.  See 
Hensley v. Brown, 5 Vet. App. 155 
(1993).  

It would be helpful if the examiner would 
use the following language, as may be 
appropriate: "more likely than not" 
(meaning likelihood greater than 50%), 
"at least as likely as not" (meaning 
likelihood of at least 50%), or "less 
likely than not" or "unlikely" (meaning 
that there is a less than 50% 
likelihood).

The term "at least as likely as not" 
does not mean "within the realm of 
medical possibility."  Rather, it means 
that the weight of medical evidence 
both for and against a conclusion is so 
evenly divided that it is as medically 
sound to find in favor of that 
conclusion as it is to find against it.  
The examiner should provide a complete 
rationale for any opinion provided.

2.	The RO should review the examination 
for adequacy.  If the examination 
report does not contain a detailed 
history of noise exposure and a medical 
opinion which considers both active 
duty and Reserve service noise 
exposure, the examination must be 
returned as inadequate.  

3.	Upon completion of the above requested 
development and any additional 
development deemed appropriate, 
readjudicate the issue of entitlement 
to service connection for bilateral 
hearing loss.  All applicable laws and 
regulations should be considered.  If 
the benefit sought on appeal remains 
denied, the appellant and his 
representative should be provided with 
a Supplemental Statement of the Case 
(SSOC).  An appropriate period of time 
should be allowed for response.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).



______________________________________________
MICHAEL LANE
Veterans Law Judge, Board of Veterans' Appeals








 Department of Veterans Affairs


